 Case 1:20-cr-00193-CMH Document 59 Filed 05/13/21 Page 1 of 2 PageID# 546




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

                                             )
UNITED STATES                                )
                                             )
       v.                                    )         Criminal No. 1:20-cr-193-CMH
                                             )
PETER DEBBINS,                               )
                      Defendant.             )
                                             )

                                     NOTICE OF FILING

                 AMENDED MEMORANDUM IN AID OF SENTENCING

       Defendant Peter Debbins, by and through undersigned counsel, respectfully requests that

the Clerk file as part of the record in this matter the attached Amended Memorandum in Aid of

Sentencing (Redacted). The original Memorandum in Aid of Sentencing contained an incorrect

exhibit reference. Counsel apologizes for the error.

                                                       Respectfully Submitted,


                                                       ____/s/_______________________
                                                       David Benowitz
                                                       VA Bar # 91194
                                                       Price Benowitz LLP
                                                       409 Seventh Street, NW
                                                       Suite 200
                                                       Washington, DC 20004
                                                       david@pricebenowitz.com
                                                       Counsel for Peter Debbins
 Case 1:20-cr-00193-CMH Document 59 Filed 05/13/21 Page 2 of 2 PageID# 547




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Filing and attached Amended

Memorandum in Aid of Sentencing (Redacted) have been served via CM/ECF upon the parties

in this matter on this 13th day of May, 2021.

                                                   ____/s/____________________
                                                   David Benowitz
